EXHIBIT 10.20

EQUITY SUBSCRIPTION AGREEMENT

     This Equity Subscription Agreement (the "Agreement") is made and entered
into as of October 31, 2003 between Nortek Holdings, Inc., a Delaware
corporation (the "Company"), Jeffrey C. Bloomberg and Jeffrey C. Bloomberg as
Trustee of the Jeffrey C. Bloomberg Family Trust (the "Family Trust") (Mr.
Bloomberg and the Family Trust are collectively referred to herein as the
"Investor").

     Mr. Bloomberg desires to invest $251,574 and Mr. Bloomberg as Trustee of
the Family Trust desires to invest $248,400, for a total of $499,974 (the
"Investment Amount") in the Company's Class A Common Stock at a per share
purchase price equal to $46.00. Accordingly, the Company and the Investor hereby
agree as follows:

  1.

Closing.


  (1)

Subscription. Upon the terms and subject to the conditions set forth herein, (a)
Mr. Bloomberg hereby subscribes for and agrees to purchase, and the Company does
hereby agree to sell and deliver to Mr. Bloomberg 5,469 shares, and (b) Mr.
Bloomberg as Trustee of the Family Trust hereby subscribes for and agrees to
purchase, and the Company does hereby agree to sell and deliver to Mr. Bloomberg
as Trustee of the Family Trust 5,400 shares, of the Company's Class A Common
Stock (the "Shares") for a per share purchase price equal to $46.00.


  (2)

Ancillary Agreements. The Investor shall execute the Nortek Holdings, Inc.
Stockholders Agreement dated as of January 9, 2003 (the "Stockholders
Agreement") and the Nortek Holdings, Inc. Registration Rights Agreement dated as
of January 9, 2003 (the "Registration Rights Agreement") and the Investor shall
be treated as a "Management Stockholder" (as defined in the Stockholders
Agreement) for all purposes of the Stockholders Agreement and the Registration
Rights Agreement.


  2.

Representations and Warranties of the Investor. The Investor represents and
warrants as follows:


  (1)

Federal Securities Laws Matters. The Investor acknowledges receipt of advice
from the Company that (i) the Shares have not been registered under the
Securities Act of 1933 (the "Securities Act"), (ii) the Shares must be held
indefinitely and the Investor must continue to bear the economic risk of the
investment therein, unless such Shares are subsequently registered under the
Securities Act, or an exemption from such registration is available at this
time, (iii) it is not anticipated that there will be any public market for the
Shares in the foreseeable future, (iv) Rule 144 promulgated under the Securities
Act will not be available in the foreseeable future with respect to the sales of
any Shares and the Company has not made any covenant to make such rule available
at this time, (v) when and if the Shares may be disposed of without registration
in reliance upon Rule 144, such disposition can be made only in limited amounts
and in accordance with the terms and conditions of such rule, (vi) if the
exemption afforded by Rule 144 is not available, public sale of the Shares
without registration will require the availability of an exemption under the
Securities Act, (vii) the restrictive legend in the form set forth in the
Stockholders Agreement shall be placed on the certificate(s) representing the
Shares and (viii) a notation shall be made in the appropriate records of the
Company indicating that the Shares are subject to restrictions on transfer and,
if the Company should in the future engage the services of a stock transfer
agent, appropriate stop-transfer restrictions will be issued to such transfer
agent with respect to the Shares.


  (2)

Investor Status. Either (i) the Investor is an "accredited investor" as such
term is defined in Rule 501(a) promulgated under the Securities Act or (ii) (A)
the Investor's financial situation is such that the Investor can afford to bear
the economic risk of investing in the Company for an indefinite period of time,
(B) the Investor can afford to suffer complete loss of its investment in the
Shares, (C) the Investor's knowledge and experience in financial and business
matters are such that the Investor is capable of evaluating the merits and risks
of the Investor's investment in the Shares, and (D) the Investor understands and
has taken cognizance of all the risk factors related to the purchase of the
Shares.


  (3)

Due Execution and Delivery. The Investor has duly executed and delivered this
Agreement and has executed, or will execute, the Stockholders Agreement and the
Registration Rights Agreement; this Agreement and, when executed, the
Stockholders Agreement and the Registration Rights Agreement, constitute legal,
valid and binding obligations of the Investor, enforceable in accordance with
their respective terms; and no consent, approval, authorization, order, filing,
registration or qualification of or with any court, governmental authority or
third person is required to be obtained by the Investor in connection with the
execution and delivery of this Agreement, the Stockholders Agreement or the
Registration Rights Agreement, or the performance of the Investor's obligations
hereunder or thereunder.


  3.

Representations and Warranties of the Company. The Company represents and
warrants as follows:


  (1)

Organization Form. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to own or lease and operate its properties and to
carry on its business as now conducted. Since January 9, 2003, the Company has
not paid a dividend or made any other distribution with respect to its shares of
common stock in shares of its capital stock or subdivided its outstanding common
stock.


  (2)

Authority. The Company has all requisite power and authority to enter into and
perform all of its obligations under this Agreement and to carry out the
transactions contemplated hereby, including all requisite power and authority to
issue the Shares. The Shares, when issued, delivered and paid for in accordance
with the terms hereof, will be duly and validly issued, fully paid and
nonassessable.


  (3)

Actions Authorized. The Company has taken all corporate actions necessary to
authorize it to enter into and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company enforceable in accordance with its terms.


  (4)

Due Execution and Delivery. The Company has duly executed and delivered this
Agreement and the Company has executed, or will execute, the Stockholders
Agreement and the Registration Rights Agreement; this Agreement constitutes a
legal, valid and binding obligation of the Company and, when executed, the
Stockholders Agreement and the Registration Rights Agreement constitute legal,
valid and binding obligations of the Company, each enforceable in accordance
with their respective terms; and no consent, approval, authorization, order,
filing, registration or qualification of or with any court, governmental
authority or third person is required to be obtained by the Company in
connection with the execution and delivery of this Agreement, or by the Company
in connection with the execution and delivery of the Stockholders Agreement or
the Registration Rights Agreement or the performance of the Company's
obligations hereunder or thereunder.


  (5)

Required Filings and Approvals. The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
require a consent, approval or authorization of, or filing, registration or
qualification with, any governmental authority on the part of the Company.


  (6)

No Conflicts. Neither the execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby, by the Company will
conflict with the certificate of incorporation or by-laws of the Company, or,
except as would not be reasonably expected to have a material adverse effect,
result in any breach of, or constitute a default under any contract, agreement
or instrument to which the Company is a party or by which it or any of its
assets is bound.


  4.

Miscellaneous.


  (1)

Binding Effect; Benefits. This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement and their
respective successors or permitted assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.


  (2)

Waiver. Either party hereto may by written notice to the other (i) extend the
time for the performance of any of the obligations or other actions of the other
party under this Agreement; (ii) waive compliance with any of the conditions or
covenants of the other party contained in this Agreement; and (iii) waive or
modify performance of any of the obligations of the other party under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of either party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representations, warranties,
covenants or agreements contained herein. The waiver by either party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by either party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party's rights or privileges hereunder or shall be deemed a waiver of such
party's rights to exercise the same at any subsequent time or times hereunder.


  (3)

Amendments. Neither this Agreement nor any term or provision hereof may be
amended, modified, waived or supplemented orally, but only by a written
instrument executed by the parties hereto.


  (4)

Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or the Investor without the prior written consent of the other
parties hereto.


  (5)

Applicable Law. This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware, regardless of the law that might be
applied under principles of conflicts of law.


  (6)

No Additional Representations. The Company is not making any representations or
warranties with respect to the Company or the merits of the Investor's
investment therein.


     IN WITNESS WHEREOF, the Company and the Investor have executed this
Agreement as of the date first above written.

 

NORTEK HOLDINGS, INC.


 

By:   \s\ Kevin W. Donnelly

 

Name: Kevin W. Donnelly

 

Title: Vice President and Secretary


 

By:   \s\ Jeffrey C. Bloomberg

 

Jeffrey C. Bloomberg